CORRECTED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority 
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 11/27/2014, 11/27/2014, 12/17/2014 and 12/17/2017. It is noted, however, that applicant has not filed a certified copy of the 102014017583.9, 102014017582.0, 102014018841.8 and 102014018720.9 application as required by 37 CFR 1.55.

	
Status of Application
This is a Corrected Notice of Allowance to properly indicate the claim to Forieng Priority. Please note certified copies of the foreign priority have not been received.
In response to Office action mailed 05/10/2022, Applicants amended claims 16, 20 and 22-25, canceled claims 1-15 and 17-19 and added claims 26-29, in the response filed 07/22/2022.
Claim(s) 16 and 20-29 are pending examination.

Response to Arguments
Applicants’ amendments to claims 16, 22-23 and 25 have overcome the previous claim objections, as set forth in pages 2-4 of the 05-10-22 OA.
Applicants’ amendments to claim 16, 20 and 22-24 have overcome the previous 35 USC § 112 claim rejection, as set forth in pages 5-6 of the 05-10-22 OA.
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 16 and 20-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 16 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 16, providing the solid body having a crystal lattice and that is at least partially transparent to a laser beam emitted by a laser; and modifying the crystal lattice of the solid body by  the laser beam, wherein the laser beam penetrates through a main surface of a detachable solid portion of the solid body, wherein a plurality of modifications are produced in the crystal lattice, wherein the plurality of modifications are formed in a plane parallel to the main surface and at a distance from one another, wherein as a result of the plurality of modifications, the crystal lattice cracks sub-critically in regions surrounding the modifications, wherein the subcritical cracks are arranged in a plane parallel to the main surface, a plurality of the subcritical cracks forming the detachment region in the solid body along which the solid body is separated into at least two components, wherein the plurality of the subcritical cracks pass at least in some sections through a majority of the plurality of modifications.
Claims 21 and 24-27 are allowed, because they depend from the allowed claim 16.  
Independent claim 20 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 20,  providing the solid body having a crystal lattice and that is at least partially transparent to a laser beam emitted by a laser; and modifying the crystal lattice of the solid body by the laser beam, wherein the laser beam penetrates through a main surface of a detachable solid portion of the solid body, wherein a plurality of modifications are produced in the crystal lattice, wherein the plurality of modifications are formed in a plane parallel to the main surface and at a distance from one another, wherein as a result of the plurality of modifications, the crystal lattice cracks sub- critically in regions surrounding the modifications, a plurality of the subcritical cracks forming the detachment region in the solid body along which the solid body is separated into at least two components, wherein the subcritical cracks are arranged in a plane parallel to the main surface, wherein: 4 of 15Application Ser. No.: 17/174,432 Attorney Docket No. 1012-2928 / 2014P30050 WOUS01 in at least two different regions of the solid body, a number of the plurality of modifications produced per cm2 is different; a first block of modification lines is produced in a first region, each modification line of the first block of modification lines being produced spaced apart from 2 compared with the first partial detachment or second partial detachment region are produced by the laser beam; and the first partial detachment region is spaced apart from the second partial detachment region by more than 20 µm.
Independent claim 22 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 22, providing the solid body having a crystal lattice and that is at least partially transparent to a laser beam emitted by a laser; and modifying the crystal lattice of the solid body by the laser beam, wherein the laser beam penetrates through a main surface of a detachable solid portion of the solid body, wherein a plurality of modifications are produced in the crystal lattice, wherein the plurality of modifications are formed in a plane parallel to the main surface and at a distance from one another, wherein as a result of the plurality of modifications, the crystal lattice cracks sub- critically in regions surrounding the modifications, a plurality of the subcritical cracks forming the detachment region in the solid body along which the solid body is separated into at least two components, wherein the subcritical cracks are arranged in a plane parallel to the main surface, wherein: 4 of 15Application Ser. No.: 17/174,432 Attorney Docket No. 1012-2928 / 2014P30050 WOUS01 in at least two different regions of the solid body, a number of the plurality of modifications produced per cm2 is different; a first block of modification lines is produced in a first region, each modification line of the first block of modification lines being produced spaced apart from another modification line of the first block of modification lines by less than 20 µm; a first partial detachment region is formed by the first block of modification lines; a second block of modification lines is produced in a second region, each modification line of the second block of modification lines being produced spaced apart from another modification line of the second block of modification lines by less than 20 µm; a second partial detachment region is formed by the second block of modification lines; the first partial detachment region and the second partial detachment region are spaced apart from one another by a third region; in the third region, none or substantially none of the plurality of ne modifications or fewer of the plurality of modifications per cm2 compared with the first partial detachment or second partial detachment region are produced by the laser beam; and the first partial detachment region is spaced apart from the second partial detachment region by more than 20 µm.
Claim 23 and 28-29 are allowed, because they depend from the allowed claim 22.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895


/KYOUNG LEE/Primary Examiner, Art Unit 2895